UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Semiannual Report to Shareholders DWS Alternative Asset Allocation Fund (formerly DWS Alternative Asset Allocation Plus Fund) Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 10 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 22 Notes to Financial Statements 32 Investment Management Agreement Approval 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, volatility in commodity prices and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. The fund expects to have direct and indirect exposure to derivatives, which may be more volatile and less liquid than traditional securities. The fund could suffer losses on its derivative positions. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A -8.75% -3.03% 3.23% 0.13% Class C -9.08% -3.67% 2.50% -0.70% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -13.99% -8.61% 1.21% -1.28% Class C (max 1.00% CDSC) -9.99% -3.67% 2.50% -0.70% No Sales Charges Class R -8.88% -3.29% 2.97% -0.12% Class S -8.54% -2.75% 3.54% 0.32% Institutional Class -8.65% -2.75% 3.50% 0.30% MSCI World Index+ -16.22% -4.35% -0.07% -6.01% Barclays Capital U.S. Aggregate Bond Index+ 6.20% 5.26% 7.97% 7.10% S&P 500® Index+ -13.78% 1.14% 1.23% -3.77% Blended Index + -9.85% -1.25% 2.84% -1.77% ‡Total returns shown for periods less than one year are not annualized. *The Fund commenced operations on July 31, 2007. Index returns began on July 31, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2011 are 2.13%, 2.89%, 2.54%, 1.96% and 1.75% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class R shares for the period prior to its inception on June 1, 2011 are derived from the historical performance of Class A shares of the DWS Alternative Asset Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Alternative Asset Allocation Fund — Class A [] MSCI World Index+ [] Barclays Capital U.S. Aggregate Bond Index+ [] S&P 500 Index+ [] Blended Index + The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on July 31, 2007. Index returns began on July 31, 2007. +The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index is calculated using the performance of two unmanaged indices, representative of stocks (the Morgan Stanley Capital International (MSCI) World Index (70%)) and bonds (the Barclays Capital U.S. Aggregate Bond Index (30%)). These results are summed to produce the aggregate benchmark. Net Asset Value and Distribution Information Class A Class C Class R Class S Institutional Class Net Asset Value: 9/30/11 $ 6/1/11 (commencement of operations of Class R) $
